United States Court of Appeals
                     For the First Circuit


No. 08-2440

                   WEAVER'S COVE ENERGY, LLC,

                      Plaintiff, Appellee,

                               v.

  RHODE ISLAND COASTAL RESOURCES MANAGEMENT COUNCIL; MICHAEL M.
TIKOIAN, in his capacity as Chairman of the Rhode Island Coastal
Resources Management Council; PAUL E. LEMONT, in his capacity as
 Vice Chairman of the Rhode Island Coastal Resources Management
   Council; THOMAS RICCI; DAVID ABEDON; DONALD GOMEZ; K. JOSEPH
    SHEKARCHI; NEIL GRAY; W. MICHAEL SULLIVAN; RAYMOND C. COIA;
GERALD P. ZARRELLA; BRUCE DAWSON; in their capacities as Members
     of the Rhode Island Coastal Resources Management Council,

                     Defendants, Appellants.



                          ERRATA SHEET

     The opinion of this Court issued on October 26, 2009, is
amended as follows:

     On page 15, line 21, "Weaver's Cove's application" should be
substituted for "Weaver's Cove application."

     On page 28, line 1, "300.9(C)(7)" should be substituted for
"3009.(C)(7).